DETAILED ACTION
Status of the Claims
	Claims 1-3 and 6-20 are pending in this application. Claims 7-20 remain withdrawn. Claims 1-3 and 6 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2018/021193 filed on 03/06/2018, which claims priority from the provisional application # 62468617 filed on 03/08/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statements from 09/27/2022 have been considered by the Examiner.
New Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Applicant did not include claims 18-20 in the claim set filed on 09/27/2022. Instead, these claims are present at the top of the Remarks document filed on 09/27/2022. Applicant needs to correctly upload the claim set where all pending claims are correctly filed. 
Appropriate correction is required.
Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Philippe Moussou et al (EP1437117A1, publication date: 07-14-2004, previously cited) (Hereinafter Moussou) and Jacob C. Dean et al (Plant Sunscreens in the UV-B: Ultraviolet Spectroscopy of Jet-Cooled Sinapoyl Malate, Sinapic Acid, and Sinapate Ester Derivatives, J. Am. Chem. Soc. 2014, 136, 14780−14795, previously cited) (Hereinafter Dean).
Regarding claim 1, Moussou teaches sinapic acid (also known as sinapinic acid) derivatives for cosmetic and/or dermapharmaceutical preparations (claim 1) which are applied topically (claim 17) wherein the derivative is an ester of sinapic acid (claim 15). Moussou also teaches forms such as creams, gels, lotions, solutions (page 4 of the Google English translation document) as well as anhydrous formulations (page 9 of the Google English translation document).   Mossou provides for emulsions (Commercial application).  
Regarding claim 1, Moussou doesn’t disclose specifics beyond stating an ester of sinapic acid. 
Regarding claim 1, Dean teaches sinapoyl malate as a UV sunscreen (abstract).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Moussou and Dean and arrive at the claimed invention. Dean discloses that “Interestingly, all of the simpler derivatives display sharp, resolved spectra, whereas sinapoyl malate and its methyl ester derivative (SM, SDM) both exhibit broad, featureless spectra that extend well over 1000 cm−1. This observation is of direct interest to nature’s choice of sinapoyl malate as a UV sunscreen for plants, and could signal the presence of excited state dynamics in sinapoyl malate that is different from those of the simpler molecules” (page 14782, right column) and also “Of the series of molecules presented, sinapoyl malate (and its dimethyl derivative) yielded a distinctly broadened spectrum (page 14782, left column). Thus one with be motivated to incorporate the teachings of Dean into the teachings of Moussou with a reasonable expectation of successfully achieving a cosmetic composition with superior and desirable UV-B blocking abilities. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis A. Baker et al (Observing and understanding the ultrafast photochemistry in small molecules: applications to sunscreens, Science Progress (2016), 99(3), 282 – 311, previously cited) (Hereinafter Baker). 
Regarding claims 1-3, Baker teaches that sinapoyl malate (SM, ester of sinapinic acid) absorbs UV radiation strongly across UV-A and UV-B regions (page 305) and that understanding how SM relaxes after UV absorption might lend lessons in developing commercial sunscreens (page 304) with improved dermatological properties or energy dissipation efficacy (page 305). Since sunscreen is applied topically, “topical” limitation is met. Additionally, SM meets both alpha and beta hydroxy acid ester limitations since malic acid offers two carboxyl groups, one of which is 1 carbon (alpha) and the other is 2 carbons (beta) away from the hydroxyl group. The word “synthetic” is not given patentable weight since it doesn’t add any additional structure to the composition.  Even natural compounds can be produced synthetically. Baker also teaches “Importantly, we focus on sunscreen molecules in the solution phase which more closely mimics the environment of commercial sunscreen products” (page 292), thus meeting “solution” limitation. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the teachings of Baker and achieve the instant invention. Baker discusses sinapoyl malate as a “molecule highly suspected to fulfil the role of a sunscreen” (page 304) and teaches that “sinapoyl malate (SM) absorbs UV radiation strongly across the UV‑A and UV‑B regions” (page 305) and discloses that SM can be used to develop commercial sunscreens with improved dermatological properties (page 305).  Baker allows for a teaching of solution form.  One of ordinary skill in the art would use this information with a reasonable expectation of successfully achieving a sunscreen composition comprising sinapoyl malate. 

Claim 6 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis A. Baker et al (Observing and understanding the ultrafast photochemistry in small molecules: applications to sunscreens, Science Progress (2016), 99(3), 282 – 311, previously cited) (Hereinafter Baker) and Dennis Lott et al (US 7790146 B2, date of patent: 09/07/2010, previously cited) (Hereinafter Lott). 
Regarding claim 1, Baker teaches as discussed above. 
Regarding claim 6, Baker doesn’t teach an emulsion.
Regarding claim 6, Lott teaches “highly stable water-in-oil sunscreen emulsions” (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Baker and Lott and achieve the instant invention. Lott discloses that “Commercially-available sunscreen products are often formulated as emulsions” (C1, lines 51-52) and also provides compositions that “do not stratify over a wide range of temperatures or over extended periods of time and provide consumers with a level of predictable, photostable, photoprotection heretofore not achieved” (C5, lines 7-12). Using this information, one of ordinary skill in the art would incorporate the teachings of Lott into the teachings of Baker with a reasonable expectation of successfully achieving a sunscreen composition that is water-in-oil emulsion. 

Claim 6 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Philippe Moussou et al (EP1437117A1, publication date: 07-14-2004, previously cited) (Hereinafter Moussou), Jacob C. Dean et al (Plant Sunscreens in the UV-B: Ultraviolet Spectroscopy of Jet-Cooled Sinapoyl Malate, Sinapic Acid, and Sinapate Ester Derivatives, J. Am. Chem. Soc. 2014, 136, 14780−14795, previously cited) (Hereinafter Dean), and Dennis Lott et al (US 7790146 B2, date of patent: 09/07/2010, previously cited) (Hereinafter Lott).
Regarding claim 1, Moussou and Dean teach as discussed above. 
Regarding claim 6, Moussou teaches emulsions (page 4 of the Google English translation document) but doesn’t specifically state water and oil components for the emulsion. 
Regarding claim 6, Lott teaches “highly stable water-in-oil sunscreen emulsions” (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Moussou, Dean and Lott and achieve the instant invention. Lott discloses that “Commercially-available sunscreen products are often formulated as emulsions” (C1, lines 51-52) and also provides compositions that “do not stratify over a wide range of temperatures or over extended periods of time and provide consumers with a level of predictable, photostable, photoprotection heretofore not achieved” (C5, lines 7-12). Using this information, one of ordinary skill in the art would incorporate the teachings of Lott into the teachings of Moussou and Dean with a reasonable expectation of successfully achieving a cosmetic composition that is water-in-oil emulsion. 
New Rejections 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Both claims 2 and 3 are dependent on claim 1. Claim 1 recites “wherein the synthetic ester of sinapinic acid is sinapoyl malate.” The structure of sinapyl malate is provided below (taken from Dean):

    PNG
    media_image1.png
    277
    276
    media_image1.png
    Greyscale

Malic acid (malate) component of SM provides two carboxyl groups, one of which is 1 carbon (alpha) and the other is 2 carbons (beta) away from the esterified hydroxyl group. Thus, the limitations of “wherein the ester is an alpha or beta hydroxyacid ester” (for claim 2) and “wherein the ester is an alpha hydroxyacid ester” (for claim 3) are already present in instant claim 1. Thus, both claims 2 and 3 fail to further limit the subject matter of the claim (claim 1) upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 provides for water and oil emulsion as a form, while claim 1, on which it depends, provides for a closed group of cream, lotion, serum, gel, solution, suspension or anhydrous composition.  Note that water and oil emulsion allows for emulsions that may not be considered creams or lotions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant could incorporate water and oil emulsion into the group of forms in claim 1.

USC 103
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alain Denis et al (US20150342847A1, publication date: 12/03/2015) (Hereinafter Denis) and Lewis A. Baker et al (Observing and understanding the ultrafast photochemistry in small molecules: applications to sunscreens, Science Progress (2016), 99(3), 282 – 311, previously cited) (Hereinafter Baker).
	Regarding claims 1 and 6, Denis teaches “new sinapinic acid derivative compounds and also to uses thereof in cosmetic or pharmaceutical, more particularly dermatological, compositions.” (title, para 1) wherein the composition is suitable for topical application (para 13, claim 32), wherein the composition is “advantageously formulated in a form selected from the group consisting of an aqueous or oily solution, a cream or a gel which is aqueous, or an oily gel, especially in a pot or in a tube, more particularly a shower gel, a shampoo; …; an emulsion, a microemulsion or a nanoemulsion, more particularly oil-in-water or water-in-oil or …; a mask; a lotion...” (para 90). The word “synthetic” is not given patentable weight since it doesn’t add any additional structure to the composition. That said, Denis synthesizes sinapinic acid derivated which are interpreted as synthetic molecules. 
	Regarding claims 1-3, Denis does not teach sinapoyl malate. 
	Regarding claims 1-3, Baker teaches that sinapoyl malate (SM, ester of sinapinic acid) absorbs UV radiation strongly across UV-A and UV-B regions (page 305) and that understanding how SM relaxes after UV absorption might lend lessons in developing commercial sunscreens (page 304) with improved dermatological properties or energy dissipation efficacy (page 305). Since sunscreen is applied topically, “topical” limitation is met. Additionally, SM meets both alpha and beta hydroxy acid ester limitations since malic acid offers two carboxyl groups, one of which is 1 carbon (alpha) and the other is 2 carbons (beta) away from the hydroxyl group. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined teachings of Denis and Baker and achieve the instant invention. Baker discusses sinapoyl malate as a “molecule highly suspected to fulfil the role of a sunscreen” (page 304) and teaches that “sinapoyl malate (SM) absorbs UV radiation strongly across the UV‑A and UV‑B regions” (page 305) and discloses that SM can be used to develop commercial sunscreens with improved dermatological properties (page 305). Denis teaches topical compositions (discussed above) as well as sunscreen components (para 88 and 98). Thus, one of ordinary skill in the art would incorporate the teachings of Baker into the teachings of Denis with a reasonable expectation of successfully achieving a sunscreen composition comprising sinapoyl malate.
Response to Arguments
Applicant’s Remarks filed on 09/27/2022 will be addressed below. 
Regarding the USC 103 rejection over claims 1-3 over Moussou and Dean, Applicant argues the following:
“The Office Action acknowledges that Moussou "doesn't disclose specifics (regarding sinapic acid derivatives) beyond stating an ester of sinapic acid". See Office Action at Page 4. Therefore, the Office Action asserts that it would have been obvious to combine the teachings of Moussou with Dean, which is asserted to teach sinapoyl malate as a UV sunscreen. Applicants stipulate that Dean teaches sinapoyl malate as a UV sunscreen, but nothing in Moussou or Dean teaches a topical composition, comprising sinapoyl malate, according to Applicants' claims. 
The Office Action asserts that one of skill in the art would be motivated to combine the teachings of Dean into the teachings of Moussou with a reasonable expectation of successfully achieving Applicants' claimed invention. However, the Office Action fails to provide evidence that one of skill in the art would, in fact, have a reasonable expectation of success according to MPEP § 2143.02. Therefore, the Office Action fails to establish a prima facie case of obviousness. While Moussou does not disclose sinapoyl malate, Dean also fails to disclose sinapoyl malate in a form which could readily be incorporated into a topical composition. Notably, Dean only assesses sinapoyl malate as a UV-B screening agent in plants. It is well understood that extraction of individual elements from plant species is not a trivial endeavor. Indeed, efficient and effective extraction techniques constitute a highly skilled area of ongoing scientific research. Nothing in Moussou and Dean suggests that any such technique has been established in the prior art which would result in a reasonable expectation of success of formulating a topical composition comprising sinapoyl malate. Based on the foregoing, it is respectfully submitted that Applicants' claimed invention is unobvious over the combination of Moussou and Dean.”
This argument is acknowledged but not found persuasive. Dean teaches “Synthesis of sinapoyl malate (2-O-sinapoyl-L-malate) was performed from the procedure reported in Quentin et al.” (page 14782 left column Experimental Methods). Thus, contrary to Applicant’s claim, prior art does successfully achieve sinapoyl malate. In regard to Applicant’s argument that Dean “fails to disclose sinapoyl malate in a form which could readily be incorporated into a topical composition”, there is no evidence of this in Dean. Rather, Dean discloses isolated sinapoyl malate which is interpreted to be in a form that can be incorporated into a topical composition. The burden is on the Applicant to provide evidence that Dean’s sinapoyl malate is not in a form which could readily be incorporated into a topical composition. However, even with such evidence, it is important to note that “"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").” Dean discloses that “Interestingly, all of the simpler derivatives display sharp, resolved spectra, whereas sinapoyl malate and its methyl ester derivative (SM, SDM) both exhibit broad, featureless spectra that extend well over 1000 cm−1. This observation is of direct interest to nature’s choice of sinapoyl malate as a UV sunscreen for plants, and could signal the presence of excited state dynamics in sinapoyl malate that is different from those of the simpler molecules” (page 14782, right column) and also “Of the series of molecules presented, sinapoyl malate (and its dimethyl derivative) yielded a distinctly broadened spectrum (page 14782, left column). Dean’s teachings of distinct features of sinapoyl malate provides motivation to incorporate sinapoyl malate into Moussou which teaches the genus sinapic acid salts or derivatives as esters which are topically applied. 
Regarding the USC 103 rejection over claims 1-3 over Baker, Applicant argues the following:
“Similar to the discussion above, regarding the combination of Moussou and Dean, Baker also fails to teach or suggest a form of sinapoyl malate which would be readily available for formulation into a topical composition. While the Office Action concludes that Applicants' claimed "synthetic" compositions are not given patentable weight, Applicants do not necessarily rely on the term "synthetic" as being determinative of distinguishing from the cited references. Baker fails to teach a form of synapoyl malate (natural or synthetic) which could be formulated into a topical composition with reasonable success. Both Dean's and Baker's teachings are limited only to observing efficacy of synapoyl malate as being protective against UV-B. But neither Dean nor Baker teach or suggest a form of synapoyl malate which could reasonably be formulated in a topical composition. 
Also, the Office Action (see Page 5) asserts that Baker teaches that "understanding how SM relaxes after UV absorption might lend lessons in developing commercial sunscreens (page 305)". It should be noted that this excerpt from Baker alludes to the potential for synapoyl malate to be used in commercial sunscreens. But nothing in this passage teaches or suggests the existence of a form of synapoyl malate which is presently available at the time of Baker to be used in topical formulation of such a UV-protective product. Rather, Baker indicates that further research may yield such a topical product. Therefore, one of ordinary skill in the art would not have a reasonable likelihood of success of formulating Applicants' claimed compositions upon reading Baker.”
This argument is acknowledged but not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") (MPEP 2145 I). There is a prima facie case of obviousness since Baker teaches that sinapoyl malate (SM, ester of sinapinic acid) absorbs UV radiation strongly across UV-A and UV-B regions (page 305) and that understanding how SM relaxes after UV absorption might lend lessons in developing commercial sunscreens (page 304) with improved dermatological properties or energy dissipation efficacy (page 305). Since sunscreen is applied topically, “topical” limitation is met. Applicant is required to provide evidence how one of ordinary skill in the art would not be able to form a topical composition from the teachings of Baker. Until such evidence is provided, this rejection stands. Baker teaches “Aside from commercial sunscreens, TEAS has been utilized to investigate how biological sunscreens provide the photoprotection nature has selected them for. An example of this is sinapoyl malate, a molecule highly suspected to fulfil the role of a sunscreen.” (page 304). Since there is no question that sinapoyl malate is successfully synthesized in prior art, there is also reasonable expectation that it would be successfully incorporated into a topical composition such as a sunscreen. 
Regarding the USC 103 rejection over claims 1 and 6 over Baker and Lott, Applicant argues the following:
“While Lott teaches methods for forming certain water-in-oil emulsions, it fails to establish that a sinapoyl malate, as described in Baker, could be formulated in a topical composition. Therefore it is believed that Applicants' claims are also unobvious over Lott.”
This argument is acknowledged but not found persuasive. Again, Applicant fails to rebut the prima facie case of obviousness here. Baker suggests usage of sinapoyl malate in sunscreens. Lott provides teachings detailing sunscreen water-in-oil emulsions. It would be obvious for a person of ordinary skill in the art to combine the two teachings. 
Regarding the USC 103 rejection over claims 1 and 6 over Moussou, Dean and Lott, Applicant argues the following:
“While Lott teaches methods for forming certain water-in-oil emulsions, it fails to establish that a sinapoyl malate, as described in Baker and Dean, could be formulated in a topical composition. Therefore it is believed that Applicants' claims are also unobvious over Lott.”
This argument is acknowledged but not found persuasive. Again, Applicant fails to rebut the prima facie case of obviousness here. Lott discloses that “Commercially-available sunscreen products are often formulated as emulsions” (C1, lines 51-52) and also provides compositions that “do not stratify over a wide range of temperatures or over extended periods of time and provide consumers with a level of predictable, photostable, photoprotection heretofore not achieved” (C5, lines 7-12). Using this information, one of ordinary skill in the art would incorporate the teachings of Lott into the teachings of Moussou and Dean with a reasonable expectation of successfully achieving a cosmetic composition that is water-in-oil emulsion. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613